Title: From Thomas Jefferson to United States Congress, 25 February 1808
From: Jefferson, Thomas
To: United States Congress


                  
                     To the Senate &  House of Representatives of the 
                        United States.
                     Feb. 25. 1808.
                  
                  The dangers to our country arising from the contests of other nations, and the urgency of making preparation for whatever events might affect our relations with them, have been intimated in preceding messages to Congress. to secure ourselves by due precautions, an augmentation of our military force, as well regular, as of volunteer militia, seems to be expedient. the precise extent of that augmentation cannot as yet be satisfactorily suggested: but that no time may be lost, and especially at a season deemed favorable to the object, I submit to the wisdom of the legislature whether they will authorise a commencement of this precautionary work, by a present provision for raising & organising some additional force; reserving themselves to decide it’s ultimate extent on such views of our situation as I may be enabled to present at a future day of the session.
                  If an increase of force be now approved, I submit to their consideration the outlines of a plan proposed in the inclosed letter from the Secrety. at war.
                  I recommend also to the attention of Congress the term at which the act of April 18. 1806. concerning the militia will expire, and the effect of that expiration.
                  
                     Th: Jefferson
                     
                     
                  
               